Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/GB2018/053660 (filed 12/18/18), which application claims priority to UK 1721172.3 (filed 12/18/17).
	The Preliminary Amendment filed 06/17/20 is entered.  Claims 1-15 are pending.
	The Drawings filed 06/17/20 are approved by the examiner.
	The IDS statements filed 10/21/20, 12/31/20, 09/03/21, 10/18/21, 10/26/21, 11/16/21 and 02/28/22 have been considered.  Initialed copies accompany this action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, independent claim 1 recites a “x” values of “greater than 0.06 and equal to or less than 0.4”.  Dependent claim 2 recites values for the subscript “x” including -–equal to 0.06--, which is outside the scope of independent claim 1.  Likewise, dependent claim 3, which depends from claim 2, recites x values outside the scope of dependent claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (Journal of The Electrochemical Society 2002) or Breger et al (Journal of Solid State Chemistry).
	Lu et al (Journal of The Electrochemical Society 2002) discloses (Abstract):

    PNG
    media_image1.png
    417
    1260
    media_image1.png
    Greyscale

	Samples with x = 1/6 (i.e. Li[Li0.223Ni0.16Mn0.613]O2), x=1/4 (i.e. Li[Li0.167Ni0.25Mn0.583]O2) and x=1/3 (i.e. Li[Li0.11Ni0.33Mn0.56]O2) each possess stoichiometries within the claimed range.  With respect to instant dependent claims 6-10, the reference specifies a layered crystal structure (Table III; Conclusion) and possess the identical XRD peaks as the claimed materials (see Fig 2 of Lu), and would therefore inherently possess the claimed aLi2MnO3-(1-a)LiNi0.5Mn0.5O2 layered structure.  The reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
	Breger et al (Journal of Solid State Chemistry) discloses (Abstract):

    PNG
    media_image2.png
    203
    1510
    media_image2.png
    Greyscale



	Samples with x = 1/9, x=1/3, and x=1/6 each possess stoichiometries within the claimed range (Introduction).  With respect to instant dependent claims 6-10, the reference specifies a layered crystal structure and the claimed Li2MnO3-LiNi0.5Mn0.5O2 layered structure (Section 3.1).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
Claims 4, 5, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (Journal of The Electrochemical Society 2002) or Breger et al (Journal of Solid State Chemistry).
Both references are relied upon as set forth above.  Although the references do not disclose a species with identical stoichiometry to the above instant claims, each of Lu and Breger disclose overlapping ranges of “x” and “a” respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 14, 2022